Case 1:18-cr-00259-PKC Document 280 Filed 01/16/20 Page 1 of1

LAW OFFICES OF
FPREDERICK L. SOSINSKY
45 BROADWAY, SUITE 3010
NEW YORK, NEW YORK 10006

 

FELEPHONE (212) 285-2270
TELECOPIER (212) 248-0999
EMAIL: FredS@newyork-criminaldefense.com

Conference Adjourned
#0 January 16, 2020

Hon. P. Kevin Castel so LL fa
United States District Court ae

Southern District of New York P. IN CASTEL, US.Def yo 2

500 Pearl Street Date: / _ Lb. :

New York, New York 10007

 
 
 

From:

 

 

Re: United States v. Gedimtnas Bertulis

18 Crim. 259 (PKC)
Dear Judge Castel:

As you are aware, I represent Gediminas Bertulis, the defendant in the above
matter, | am writing to respectfully request that the date for Mr. Bertulis’ sentencing,
presently set for January 30, 2020, be adjourned to a date in or around mid-March of this

year,
Due to a number of pressing commitments, I will require the additional time

requested to gather and compile all of the materials necessary for the defense submission
in this case. I have conferred with AUSA Jonathan Rebold who has no objection to this

application.

Thank you for your consideration.

 

FLS: bms 7 7

 
